PER CURIAM.
Appellant was sentenced to 40 months imprisonment for violation of community service, with 98 days of jail credit. Appellant appeals the denial of his motion to correct sentence pursuant to Florida Rule of Criminal Procedure 3.850(b)(2),1 seeking additional jail credit. The trial court correctly noted that Appellant’s motion fails to identify record support for his alleged entitlement to additional jail credit. However, since the record suggests Appellant may be entitled to additional jail credit, we remand for review of the necessary records.
We therefore must reverse and remand to allow the trial court to further examine the court file and jail records, see Thompson v. State, 772 So.2d 575 (Fla. 1st DCA 2000); Nelson v. State, 760 So.2d 240 (Fla. 4th DCA 2000), and to assess the amount of jail credit, if any, to which Appellant is entitled.
REVERSED and REMANDED.
BOOTH, WOLF and LEWIS, JJ., concur.

. Appellant filed a notice of appeal of the trial court’s denial of a motion to dismiss, claiming the modification of probation was invalid.